Panel rehearing granted by order filed 4/27/99;
opinion filed 10/5/98 was vacated.
                     ON PETITION FOR REHEARING

                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6037



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN AUSTIN PILLARS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-92-85-R, CA-96-137-R)


Submitted:   March 23, 1999                 Decided:   April 27, 1999


Before MURNAGHAN and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen Austin Pillars, Appellant Pro Se. Joseph William Hooge
Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998)).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Pillars, Nos. CR-92-85-R; CA-96-137-R

(W.D. Va. Dec. 17, 1997.      See Lindh v. Murphy, 521 U.S. 320,

(1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3